Sedgwick, J.,
dissenting.
It seems to me that the majority opinion is inconsistent with itself. It states two reasons for alloAving the plaintiff to repudiate his contract: That the contract was procured by fraud; and that the defendants did not comply Avith its terms on their part.
The supposed fraud, as stated in the majority opinion, is in the tAvo statements by Carpenter — that he (Carpenter) was the OAvner of an interest in the land; and that the title Avas clear and held by Burke and Campbell. The opinion sIioavs that all the parties knew exactly the condition of the title; that Burke and Campbell had an option to purchase the land, and the plaintiff contracted Avith Burke and Campbell only, knowing at the time that the legal title was in the third party, and that Burke and Campbell intended to give the plaintiff the title by obtaining the deed from the third party Avho held the legal title. If Carpenter made the statement to the plaintiff that he was “the OAvner of an interest in the land,” the plaintiff could not possibly haAre relied upon that statement or Imre been deceived thereby. If Carpenter told the plaintiff that the title Avas clear and held by Burke and Campbell, the plaintiff could not possibly be damaged thereby, because it would make no difference who held the legal title if Burke and Campbell were able to procure the legal title to be conveyed to the plaintiff according to the terms of their contract. It is said in the opinion: “Defendants did not procure the deed, nor could they, as they did not have the title to the property. They had an option to purchase, but they had not paid the amount due upon their option, and the title was still in the original owner.”
The plaintiff caused a written statement to be given to defendants of “our requirements on this title,” in which *149lie demanded: “(3) A general warranty deed coming from Lyman B. Pritchard and wife. (4) A bonded abstracter’s certificate to the effect that the transfers from Lyman B. Pritchard and wife to Joshna Rushton is properly made. With these requirements we will accept the title.” These requirements were fully complied with.
The opinion says that the fact that defendants did not procure the deed on the 20th of January justifies plaintiff in refusing to accept it. The facts, as shown by the abstract, are that the money was to be paid on the 20 th of January, and of course the deeds were to be delivered at that time. On the 12th of January the plaintiff by his attorney wrote to the defendant: “Mr. Rushton was in the office today and wanted me to ask you if you would be ready to close the deal upon his land there on the 23d of this month. This would let him have the advantage of the rates. If this is satisfactory -to you try and have our requirements ready so we can close the deal all up on that date and get back. I will probably come up for Mr. Rush-(on, as he wants me to look after the matter for him. Please let me know by return mail if this is satisfactory and you can have the requirements met so I can get back the same day.” The defendants at once ordered the, papers forwarded to the place where the contract was to be consummated, and they arrived there on the 24th— tlie deed from Pritchard, the release of the prior mortgage, and complete abstract, and all the papers that had been required by the plaintiff’s attorney in his letter of January 18, which is copied in the abstract. The contract did not provide that time is of the essence of the contract, and at the plaintiff’s request it was delayed three days, but the plaintiff refused to delay the other day, when he knew that the papers were in transit and had been delayed in the mail.
When this case was here before (McNeny v. Campbell, 81 Neb. 754), the court stated at large the facts in the case. The present majority opinion adopts that statement of facts without change, explanation or addition, and yet *150upon the statement of facts the former opinion found that the case must be reversed. This seems to raise a direct conflict between the first opinion and the present opinion. In the last trial the court instructed the jury in the fifteenth instruction that “under the undisputed evidence in this case as to the title of the land * * * being in Lyman B. Pritchard, and the defendants Burke and Campbell” had only an option of purchase, “does not constitute ground for said Rushton or his assignee to rescind such contract and demand a return of the purchase money paid.” This is the law of the case as held by all of the authorities.
As to the other representation as to the value of the land, the court in the seventeenth instruction told the jury that, when a purchaser has opportunity to examine the property before he purchases, he cannot maintain an action against the parties on the ground that the vendor made false statements in regard to the value of the property. “Such purchaser is bound to rely on his own judgment in regard to such matters, and not on the statements of the vendor.” It is conceded, as stated in the majority opinion, that Rushton went to look at the land himself, and the majority opinion says that the case would not be reversed upon that ground alone, and further says that, “if Carpenter was interested in the agreement * * * as a party thereto, or had joined with them,” etc.: but the record shows, and the opinion states, that Carpenter was not a party to the agreement. The agreement was in writing, and it was between Burke and Campbell on the one side and plaintiff on the other.
According to the second paragraph of the syllabus, it is not enough that the verdict of the jury is clearly wrong. It must also be “manifestly” wrong in order to justify a reversal. This is adding something to any and all of the cases that we have heretofore decided.